 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the Eecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Evergreen America Corporation and International Longshoremen™s Association, AFL-CIO. Case 22ŒCAŒ25542 April 25, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER This is a refusal-to-bargain case in which the Respodent is contesting the Union™s certification as bargaining representative in the underlying representation proceeing. Pursuant to a charge filed on January 9, 2003, the General Counsel issued the complaint on February 5, 2003, alleging that the Respondent has violated Section 8(a)(5) and (1) of the Act by refusing the Union™s request to bargain and to furnish relevant and necessary informtion following the Union™s certification in Case 22ŒRCŒ 12225 as bargaining representative of the Respondent™s port captains, assistant port captains and engineers. (Oficial notice is taken of the ﬁrecordﬂ in the representation proceeding as defined in the Board™s Rules and Regultions, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer admitting in part and denying in part the allegations in the complaint, and asserting affirmative defenses. On February 24, 2003, the General Counsel filed a Motion for Summary Judgment. On February 26, 2003, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment The Respondent admits its refusal to bargain, but con-tests the validity of the certification on the ground that its port captains, assistant port captain, and engineer are managerial employees. All representation issues raised by the Respondent were or could have been litigated in the prior representtion proceeding. The Respondent does not offer to aduce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cicumstances that would require the Board to reexamine the decision made in the representation proceeding.1 We 1 The Respondent asserts that exceptional circumstances exist to rvoke the certification and reconsider whether the bargaining unit icludes managerial employees because the Board, on November 21, therefore find that the Respondent has not raised any representation issue that is properly litigable in this ufair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). We also find that there are no factual issues warranting a hearing regarding the Union™s request for information. The complaint alleges, and the Respondent™s answer amits, that the Union requested the following information by letter dated December 4, 2002: [A] copy of all existing official administrative service contract(s) (ﬁthe Plan Documentﬂ), including all applcable Amendments, Attachments, Supplements or Re-vision thereof, that the Company™s Plan Administrator 
maintains on file for vendors who have been contracted to cover retirement and medical benefits currently available to employees represented by the Union. Examples: 1. Money Purchase Plan 2. 401(k) Plan 3. Medical Plan (Two Types: Insured Plan and Health Maintenance Organization) 4. Prescription Drug Plan 5. Dental Plan 6. Orthodontic Plan 7. Vision Plan 8. Mental Health 9. Long Term Care 10. Chiropractor Plan 11. Short Term Disability Insurance 12. Long Term Disability Insurance 13. Life and Accidental Death and Dismembement Insurance. Regarding the thirteen (13) Plans listed . . . above . . . ŠIdentify plan benefits not provided, however, if a benefit(s) is or are linked to a specific plan, i.e. Medcal, then annotate as such. Additionally, the Union would appreciate a copy of the ﬁPlan Documentﬂ covering Medical benefits provided to office workers under the O.C.U. Agreement at the Port of Los Angeles. 2002, granted review of the Acting Regional Director™s decision in another case (COSCO North America, 22ŒRCŒ12236) finding that COSCO™s port captains are not managerial employees. The Respodent made the same argument in a motion for reconsideration and revcation of the certification in the representation proceeding, and we denied the motion by unpublished order dated January 8, 2003. 338 NLRB No. 156  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Although the Respondent™s answer denies that the Rspondent has refused to provide the foregoing informtion, the General Counsel™s motion attaches an affidavit by the Union™s International representative, Robert Levy, stating that the Respondent has not responded to the Uion™s information request. The General Counsel™s memorandum in support of the motion also specifically requests that the Respondent be ordered to provide the requested information to the Union. The Respondent has not disputed the affidavit or contested the propriety of such an order in its response to the notice to show cause.2 The Respondent™s answer also denies that the re-quested information is relevant and necessary to the Uion™s performance of its duties as the exclusive bargaiing representative. However, it is well established that such information is presumptively relevant for purposes of collective bargaining and must be furnished on re-quest. See Cheboygan Health Care Center, 338 NLRB No. 115 (2003); Baker Concrete Construction, 338 NLRB No. 48 (2002); and cases cited therein. The Rspondent has not asserted any basis for rebutting the prsumption, apart from its argument, rejected above, that the Union™s certification is invalid. In these circumstances, we find that the Respondent™s denials in its answer that it refused to provide the re-quested information and that the information is necessary and relevant do not raise any issue for hearing. See, e.g., Overnite Transportation Co., 319 NLRB 646 (1995), enfd. 104 F.3d 109 (7th Cir. 1997). Accordingly, we grant the Motion for Summary Judg-ment.3 On the entire record, the Board makes the following 2 It appears that the denial in the Respondent™s answer may have been inadvertent. As indicated above, the Respondent admits that it is refusing to bargain with the Union in order to challenge the Union™s certification on judicial review. Further, as discussed infra, the Rspondent™s answer denies that the requested information is relevant and necessary. Providing the requested information to the Union would not appear to be consistent with these positions. Finally, we note that the General Counsel™s memorandum states, incorrectly, that the Respodent™s answer admits that the Respondent refused to provide the info
mation. The Respondent™s response does not object to this misstatment. 3 Chairman Battista and Member Schaumber note that they did not participate in the Board™s original October 18, 2002 order denying the Respondent™s request for review of the Acting Regional Director™s 
Decision and Direction of Election in the underlying representation proceeding. However, as indicated above (fn. 1, above) they particpated in the Board™s January 8, 2003 order denying the Respondent™s motion for reconsideration and revocation of the certification, and they find that the Respondent has not raised any new matters or special circumstances warranting a hearing in this proceeding or reconsider
tion of the decision in the representation proceeding. Accordingly, they find that summary judgment is appropriate. FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with an office and place of business in Morristown, New Jersey, has been engaged in the collection, transport, and shipment of international freight. During the 12-month period preceding the issuance of the complaint, the Rspondent, in conducting its business operations described above, derived gross revenues in excess of $50,000 for the transportation of freight from the State of New Jersey directly outside the State of New Jersey. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held September 10, 2002, the Union was certified on November 15, 2002, as the exclsive collective-bargaining representative of the emploees in the following appropriate unit: All full-time and regular part-time Port Captains, Assitant Port Captains and Engineers employed by the Eployer at its Morristown, New Jersey facility, excluding all office clerical employees, sales employees, forepesons, supervisors, and guards as defined by the Act. The Union continues to be the exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain By letters dated November 26 and 29 and December 10 and 18, 2002, the Union requested the Respondent to bargain. In addition, by letter dated December 4, 2002, the Union requested the Respondent to furnish informtion. The Respondent has refused to bargain with the Union since about November 26, 2002, and has refused to provide the requested information since about Deceber 4, 2002. We find that the Respondent™s conduct costitutes an unlawful refusal to bargain in violation of Setion 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing since November 26, 2002, to bargain with the Union as the exclusive collective-bargaining reprsentative of employees in the appropriate unit, and by refusing since December 4, 2002, to furnish the Union requested information, the Respondent has engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act.  EVERGREEN AMERICA CORP. 3 REMEDY Having found that the Respondent has violated Section 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union and, if an understanding is reached, to embody the understanding in a signed agreement. We also shall order the Respodent to furnish the Union the information requested. To ensure that the employees are accorded the services of their selected bargaining agent for the period provided 
by the law, we shall construe the initial period of the cetification as beginning the date the Respondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Evergreen America Corporation, Morris-
town, New Jersey, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with International Longshormen™s Association, AFLŒCIO as the exclusive bargaiing representative of the employees in the bargaining unit, and refusing to furnish the Union information that is relevant and necessary to its role as the exclusive bar-gaining representative of the unit employees. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, bargain with the Union as the exclusive representative of the employees in the following apprpriate unit on terms and conditions of employment, and if an understanding is reached, embody the understanding in a signed agreement: All full-time and regular part-time Port Captains, Assitant Port Captains and Engineers employed by the Eployer at its Morristown, New Jersey facility, excluding all office clerical employees, sales employees, forepesons, supervisors, and guards as defined by the Act. (b) Furnish the Union the information it requested on December 4, 2002. (c) Within 14 days after service by the Region, post at its facility in Morristown, New Jersey, copies of the atached notice marked ﬁAppendix.ﬂ4 Copies of the notice, on forms provided by the Regional Director for Region 22 after being signed by the Respondent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not atered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the faciity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the ntice to all current employees and former employees eployed by the Respondent at any time since November 
26, 2002. (d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a rsponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. Dated, Washington, D.C. April 25, 2003 Robert J. Battista, Chairman Wilma B. Liebman, Member Peter C. Schaumber, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we vilated Federal labor law and has ordered us to post and obey this notice. WE WILL NOT refuse to bargain with International Longshoremen™s Association, AFLŒCIO as the exclusive representative of the employees in the bargaining unit, and WE WILL NOT refuse to furnish the Union information 4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Ntional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  4 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD that is relevant and necessary to its role as the exclusive bargaining representative of the unit employees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the folowing bargaining unit: All full-time and regular part-time Port Captains, Assitant Port Captains and Engineers employed by us at our Morristown, New Jersey facility, excluding all office clerical employees, sales employees, forepersons, spervisors, and guards as defined by the Act. WE WILL furnish the Union the information it requested on December 4, 2002. EVERGREEN AMERICA CORPORATION 